IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                           Assigned on Briefs February 22, 2002

           JEFFREY WAYNE HAITHCOTE v. DONAL CAMPBELL

                    Appeal from the Chancery Court for Davidson County
                        No. 98-1047-II   Carol McCoy, Chancellor



                    No. M2001-01828-COA-R3-CV - Filed August 13, 2002


A prisoner convicted of numerous crimes filed a Petition for Declaratory Judgment, arguing that the
Department of Correction had erred in its calculation of his sentence expiration date, and that he was
entitled to be released. The Department stood by the correctness of its calculations. The petitioner’s
sentence expired during the course of the proceedings, and he was released. The trial court then
dismissed the petition as moot. We affirm.

          Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                                Affirmed and Remanded

BEN H. CANTRELL, P.J., M.S., delivered the opinion of the court, in which WILLIAM C. KOCH , JR.
and WILLIAM B. CAIN , JJ., joined.

Jeffrey W. Haithcote, Shelbyville, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; Michael Moore, Solicitor General; and Pamela
S. Lorch, Assistant Attorney General, for the appellee, State of Tennessee.

                                             OPINION

                                     I. A LENGTHY RECORD

        Jeffrey Wayne Haithcote was convicted of a string of felonies and misdemeanors, starting
in 1982. These included robbery, larceny, grand larceny, aggravated assault, armed robbery,
convicted felon carrying a firearm, attempt to commit burglary, petit larceny, and possession of
Schedule VI drugs. One of his convictions resulted from a crime committed while he was serving
a sentence at the Nashville Community Service Center, and four from crimes committed while he
was on parole from prison. After his parole was revoked the second time, the Parole Board declined
further parole consideration until the end of his sentence.
        On April 3, 1998, Mr. Haithcote filed a Petition for Declaratory Judgment in the Chancery
Court of Davidson County, pursuant to Tenn. Code Ann. § 29-14-101, et seq. He claimed that the
Department of Correction improperly calculated the total length of his sentence, that it had expired
on November 8, 1997, and that he was therefore entitled to be released.

        On September 21, 1998, the Department filed a motion to dismiss the petition pursuant to
Rule 12.02(6) Tenn. R. Civ. P., or in the alternative for summary judgment. Attached to the motion
was the affidavit of Faye Claud, the Department’s Manager of Sentence Information Services,
detailing Mr. Haithcote’s sentencing history, together with a manual calculation of his sentence,
which took into account his pretrial jail credit, sentence reduction credits, delinquent time for
committing felonies on parole, and loss of good conduct credit.

        Mr. Haithcote’s record included a sentence of ten years for armed robbery, as well as
sentences of five years, four years and nine months, four years (2), two years, and one year (3) for
other crimes. Most of these sentences were ordered to be served consecutively. See Tenn. Code
Ann. §§ 39-13-526, 40-20-111, 40-28-123 and 40-35-504(e). Ms. Claud calculated that because of
sentence reduction credits he had earned through August 1998, Mr. Haithcote’s sentence was
scheduled to expire on April 18, 2001.

         Mr. Haithcote filed a lengthy response to the respondent’s Summary Judgment Motion, and
the trial court ordered the Department to submit a Statement of Undisputed Material Facts before
it would rule on the motion. See Rule 56.03, Tenn. R. Civ. P. We will not discuss the content of
the subsequently filed statement in any detail, nor of any of the subsequent motions and responses
in this case, as this is not necessary for resolution of the one issue on appeal, but it appears to us that
the Department and the chancellor addressed the arcane and complicated issues that arise from
sentence calculation with the seriousness and care that they deserve.

                               II. ARGUM ENTS IN THE TRIAL COURT

        On May 9, 2000, the trial court filed an order granting the Department partial summary
judgment. The chancellor found that the petitioner’s primary claim was based upon an incorrect
understanding of the law relating to sentence calculation. Mr. Haithcote had cited the case of Howell
v. State, 569 S.W.2d 428 (Tenn. 1978) and Tenn. Code Ann. § 40-35-501 for the premise that upon
reaching the release eligibility date (RED) on a particular sentence, the next consecutive sentence
begins to run, unless a hearing is conducted which results in a different determination.

        The Howell case deals with the calculation of consecutive life sentences, and with the effect
on consecutive sentences of being paroled on the first such sentence, while remaining locked up for
the others. In such situations, a cell parolee may manage to serve parts of two consecutive sentences
at the same time. This was not Mr. Haithcote’s situation, and the chancellor correctly found that
Howell was not on point. Tenn. Code Ann. § 40-35-501 is also irrelevant. The court noted that
while a hearing is required before the RED on any one sentence can be extended, it is not required



                                                   -2-
when the separately calculated REDs for consecutive sentences are added together to determine a
single RED for the total sentence. See Tenn. Code Ann. § 40-35-501(a)(3) and (j).

       The court ruled, however, that the Department was not entitled to summary judgment on one
of Mr. Haithcote’s claims. The chancellor found an apparent contradiction in Ms. Claud’s affidavit
regarding the interaction between a sentence for a drug conviction and one for petit larceny. She
accordingly ordered the Department to supply her with a copy of the judgment for the drug
conviction, together with an explanation of the apparent contradiction, and ordered the petitioner to
submit a response.

        Mr. Haithcote’s sentence expired on May 18, 2000, and he was released at that time. Shortly
thereafter, he filed a notice of change of address, and asked if, in lieu of filing a written response,
he could be allowed to personally appear in court to explain his position. The trial court ruled that
he would be allowed oral argument on the Motion for Summary Judgment, but that a personal
appearance did not excuse him from filing a written response, so that the Department had a fair
chance to respond to his arguments. The hearing was conducted on January 12, 2001. The
Department argued that since Mr. Haithcote’s sentence had expired, his case was now moot, and
should be dismissed. The chancellor agreed, and on June 27, 2001, she dismissed his petition. This
appeal followed.

                                III. THE QUESTION OF MOOTNESS

        The prime function of our judicial system is to settle, determine, and end differences between
parties. See 8 Tennessee Jurisprudence, Courts, § 2 (2002). A case or claim that has lost its
character as a present or live controversy is considered moot, and may be dismissed for that reason.
Cashion v. Robertson, 955 S.W.2d 60 (Tenn. Ct. App. 1997); Dockery v. Dockery, 559 S.W.2d 952
(Tenn. Ct. App. 1977); McCanless v. Klein, 188 S.W.2d 745, 747 (Tenn. 1945).

        A case will be considered moot if the court cannot give the complaining party the relief he
seeks. In the present case, the petitioner asked only to be released from prison. Since he has already
been released, the trial court is no longer in a position to give him that relief. Our courts have
recognized that cases seeking release from jail or prison generally become moot when the prisoner
has completed his sentence. See McIntyre v. Traughber, 884 S.W.2d 134 (Tenn. Ct. App. 1994);
State v. Doe, 813 S.W.2d 150 (Tenn. Crim. App.1991); State ex rel. Lewis v. State, 347 S.W.2d 47
(Tenn. 1961).

       Our courts have also recognized several exceptions to the mootness doctrine, ruling that they
need not dismiss cases on the ground of mootness when the issue involved is of great public interest
and important to the administration of justice, and/or when it is capable of repetition, but likely to
evade review if not addressed by the courts. See McIntyre v. Traughber, 884 S.W.2d 134 (Tenn. Ct.
App. 1994); LaRouche v. Crowell, 709 S.W.2d 585 (Tenn. Ct. App. 1985); Walker v. Dunn, 498
S.W.2d 102 (Tenn. 1972).



                                                 -3-
        While issues involving the correct calculation of sentence expiration dates for multiple
offenders will no doubt arise again, this case is focused upon particularized sentence calculations that
do not appear to have a wider application. We agree with the trial court that Mr. Haithcote’s claim
does not fall within either of the two exceptions to the mootness doctrine. We therefore affirm the
dismissal of his petition.

                                                  IV.

       The order of the trial court is affirmed. Remand this cause to the Chancery Court of
Davidson County for further proceedings consistent with this opinion. Tax the costs on appeal to
the appellant, Jeffrey Wayne Haithcote.




                                               _________________________________________
                                               BEN H. CANTRELL, PRESIDING JUDGE, M.S.




                                                  -4-